DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 28 JUNE 2021, with respect to the objection to the drawings, the objection to the specification, 112(a) and (b) rejection and the art rejections have been fully considered and are persuasive.  The objection to the drawings, the objection to the specification, 112(a) and (b) rejection and the art rejections has been withdrawn. 
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 28 JUNE 2021, Applicant has amended the claims to further define the invention.  After consideration amendment to the claims, the Examiner has updated the search.  The claims now further define the reagent storage flow path that overcome the rejection over SAKASHITA. 
The Examiner has considered the amendment to the claims and the Applicant’s assertion of how if, part of the SAKSHITA reference is re-interpreted, the reference does not teach or suggest the claimed invention, in particular the portion directed towards ‘a reagent storage flow path that is connected to the second flow path and is configured to store a portion of the reagent in the reagent container’ and ‘a controller configured to pull the syringe with the reagent storage flow path side electromagnetic valve open and push the syringe with the reagent supply side electromagnetic valve open to supply the reagent from the reagent storage flow path to the measurement portion at a predetermined timing’.
The SAKSHITA reference is considered by the Examiner to be the closest prior art of record which discloses an automatic analysis device, which comprises at least one reagent container, flow paths and controller, however, as amended with newly added reagent storage flow path and capabilities of the controller in addition to the syringe, the invention as claimed in newly amended Claim 1 is considered novel and non-obvious over the prior art.  The Examiner is unable to provide a new rejection which would properly teach or suggest the claimed invention.  
Claims 1-10 and 12-13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797